Case 1:17-cv-00029-GJQ-ESC ECF No. 1107 filed 04/22/19 PageID.26795 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DENHOLLANDER, et al.,                 )   Lead Case No. 1:17-cv-00029-GJQ- ESC
                                       )   Member Cases:
                   Plaintiffs,         )   1:18-cv-00640-GJQ-ESC
          v.                           )   1:18-cv-00694-GJQ-ESC
                                       )   1:18-cv-00734-GJQ-ESC
 MICHIGAN STATE UNIVERSITY, et al.,    )   1:18-cv-00758-GJQ-ESC
                                       )   1:18-cv-00773-GJQ-ESC
                  Defendants.          )   1:18-cv-00806-GJQ-ESC
                                       )   1:18-cv-00822-GJQ-ESC
                                       )   1:18-cv-00828-GJQ-ESC
                                       )   1:18-cv-00829-GJQ-ESC
                                       )   1:18-cv-00831-GJQ-ESC
                                       )   1:18-cv-00842-GJQ-ESC
                                       )   1:18-cv-00851-GJQ-ESC
                                       )   1:18-cv-00886-GJQ-ESC
                                       )   1:18-cv-00913-GJQ-ESC
                                       )   1:18-cv-00915-GJQ-ESC
                                       )   1:18-cv-00922-GJQ-ESC
                                       )   1:18-cv-00944-GJQ-ESC
                                       )   1:18-cv-00968-GJQ-ESC
                                       )   1:18-cv-00978-GJQ-ESC
                                       )   1:18-cv-00982-GJQ-ESC
                                       )   1:18-cv-00984-GJQ-ESC
                                       )   1:18-cv-00987-GJQ-ESC
                                       )   1:18-cv-00993-GJQ-ESC
                                       )   1:18-cv-00995-GJQ-ESC
                                       )   1:18-cv-00998-GJQ-ESC
                                       )   1:18-cv-00999-GJQ-ESC
                                       )   1:18-cv-01004-GJQ-ESC
                                       )   1:18-cv-01005-GJQ-ESC
                                       )   1:18-cv-01006-GJQ-ESC
                                       )   1:18-cv-01008-GJQ-ESC
                                       )   1:18-cv-01010-GJQ-ESC
                                       )   1:18-cv-01012-GJQ-ESC
                                       )   1:18-cv-01016-GJQ-ESC
                                       )   1:18-cv-01018-GJQ-ESC
                                       )   1:18-cv-01019-GJQ-ESC
                                       )   1:18-cv-01022-GJQ-ESC
                                       )   1:18-cv-01023-GJQ-ESC
                                       )   1:18-cv-01024-GJQ-ESC
                                       )   1:18-cv-01025-GJQ-ESC
                                       )   1:18-cv-01027-GJQ-ESC
Case 1:17-cv-00029-GJQ-ESC ECF No. 1107 filed 04/22/19 PageID.26796 Page 2 of 5



                                                 )   1:18-cv-01031-GJQ-ESC
                                                 )   1:18-cv-01035-GJQ-ESC
                                                 )   1:18-cv-01036-GJQ-ESC
                                                 )   1:18-cv-01038-GJQ-ESC
                                                 )   1:18-cv-01039-GJQ-ESC
                                                 )   1:18-cv-01042-GJQ-ESC
                                                 )   1:18-cv-01045-GJQ-ESC
                                                 )   1:18-cv-01046-GJQ-ESC
                                                 )   1:18-cv-01047-GJQ-ESC
                                                 )   1:18-cv-01056-GJQ-ESC
                                                 )   1:18-cv-01057-GJQ-ESC
                                                 )   1:18-cv-01058-GJQ-ESC
                                                 )   1:18-cv-01060-GJQ-ESC
                                                 )   1:18-cv-01169-GJQ-ESC
                                                 )   1:18-cv-01258-GJQ-ESC
                                                 )   1:18-cv-01296-GJQ-ESC
                                                 )
                                                 )   Hon. Gordon J. Quist
                                                 )

                      STATUS REPORT REGARDING MEDIATION AND
                          RULE 16 SCHEDULING CONFERENCE

          Now come defendants Michigan State University, the Board of Trustees of

 Michigan State University, and Michigan State University Sports Medicine Clinic

 (collectively, “MSU”), by and through their undersigned attorneys, and hereby inform the

 Court that settlement discussions between MSU and plaintiffs have failed to achieve

 complete resolution of all cases pending before the Court.

          Pursuant to FED. R. CIV. P. 16(a), MSU hereby requests a scheduling conference

 for the purpose of setting a schedule for the MSU Defendants’ response to the complaints

 in the above-captioned cases, and if necessary, engaging in subsequent discovery and

 litigation.1 In support of this request, MSU states as follows:


 1
     The MSU Defendants include Michigan State University, The Board of Trustees for Michigan
       State University (collectively and/or individually), the MSU Sports Medicine Clinic, Dr.
       Douglas Dietzel, Lianna Hadden, Kathie Klages, Dr. Jeffrey Kovan, Dr. Brooke Lemmen,
                                                 2
Case 1:17-cv-00029-GJQ-ESC ECF No. 1107 filed 04/22/19 PageID.26797 Page 3 of 5



           1.     On January 30, 2019, this Court entered a Stipulated Order in the lead case

 (1:17-cv-00029) extending the stay of certain consolidated and related cases and any

 additional consolidated or related cases filed on or after August 17, 2018, as against the

 MSU Defendants, pending mediation ordered by the Michigan Court of Claims in

 parallel proceedings. (ECF No. 929.)

           2.     On February 20 and 21, 2019, MSU and plaintiffs participated in mediation

 facilitated by Hon. Steven W. Rhodes. Following the mediation, MSU and plaintiffs

 continued to engage in settlement discussions in good faith. Although some cases were

 resolved, settlement discussions failed to achieve complete resolution of 55 cases that

 remain pending before this Court.2

           3.     Pursuant to the Court’s instruction to submit a proposed scheduling order

 addressing the scheduling of litigation activities should the mediation fail, on April 18,

 2019, MSU and plaintiff representatives met and conferred regarding a stipulated

 schedule.

           4.     The parties were unable to reach an agreement on a schedule.




       Kristine Moore, Dr. Lou Anna K. Simon, Dr. William Strampel, Dr. Gary Stollak, and
       Destiny Teachnor-Hauk.
 2
     This number accounts for one case that was recently settled in principle, but for which an
       agreement has not yet been executed.

                                                    3
Case 1:17-cv-00029-GJQ-ESC ECF No. 1107 filed 04/22/19 PageID.26798 Page 4 of 5



        For the foregoing reasons, MSU hereby requests the Court set a date for the

 plaintiffs and MSU Defendants to be heard at a Rule 16 scheduling conference.

 Dated: April 22, 2019                           Respectfully submitted,

                                                  /s/ Amy L. Van Gelder
                                                 Amy L. Van Gelder
                                                 Jessica A. Frogge
                                                 Skadden Arps Slate Meagher & Flom LLP
                                                 155 N Wacker Dr., Ste. 2700
                                                 Chicago, IL 60606-1720
                                                 (312) 407-0700

                                                  /s/ Scott R. Eldridge
                                                 Scott R. Eldridge (P66452)
                                                 Miller Canfield Paddock & Stone PLC
                                                 One Michigan Ave., Ste. 900
                                                 Lansing, MI 48933
                                                 (517) 487-2070

                                                 Attorneys for Defendants Michigan State
                                                 University, Michigan State University
                                                 Board of Trustees, and Michigan State
                                                 University Sports Medicine Clinic




                                             4
Case 1:17-cv-00029-GJQ-ESC ECF No. 1107 filed 04/22/19 PageID.26799 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2019, I electronically filed the foregoing paper with the

 Clerk of the Court using the ECF system which will send notification of such filing to all

 attorneys of record.


                                                      /s/ Amy L. Van Gelder
                                                      Amy L. Van Gelder




                                                  5
